Case 2:19-cv-00568-DBB-CMR Document 34-2 Filed 11/11/19 PageID.205 Page 1 of 7




                             EXHIBIT 2
       Case 2:19-cv-00568-DBB-CMR Document 34-2 Filed 11/11/19 PageID.206 Page 2 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                              District
                                                       __________      of Utah
                                                                  District of __________
                 JOSEPH BARRETT, et. al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:19-cv-00568-CW-CMR
                                                                              )
                      VIVINT, INC., et. al.                                   )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                               Intellectual Jewels of Tera Communication, LLC

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See the attached Schedule A.


  Place: ELECTRONICALLY TO THE UNDERSIGNED                                              Date and Time:
           COUNSEL or to ES Legal Services, Atlanta, GA                                                      11/28/2019 5:00 pm

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/11/2019

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                 /s/ Anthony I. Paronich
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs                                                               , who issues or requests this subpoena, are:
Paronich Law, P.C.,350 Lincoln Street, Suite 2400, Hingham, MA 02043, anthony@paronichlaw.com, (508) 221-1510

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
      Case 2:19-cv-00568-DBB-CMR Document 34-2 Filed 11/11/19 PageID.207 Page 3 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:19-cv-00568-DBB-CMR Document 34-2 Filed 11/11/19 PageID.208 Page 4 of 7




                                           SCHEDULE A


                                          INSTRUCTIONS
     1. You are required to search not only for hard copy documents, but for electronically
 generated, maintained or stored information, including data that exist on your computers’ hard
 drives, on computer servers to which you have access, in email accounts, in text messaging
 accounts, and all other places in which responsive electronic data may be stored.
     2. Where possible, all electronically generated, maintained or stored information should be
 produced in its native format and in a format compatible to litigation-support databases and
 review systems. Where possible, such documents should contain searchable text and searchable
 metadata in a load file format. File fidelity and resolution should not be downgraded; for
 instance, electronic files should not be printed and then scanned.
                                           DEFINITIONS
          1.     When used in these Requests, “Defendant” means Vivint, Inc., including any
 subsidiaries or affiliated enterprises, and its officers, directors and employees.
          2.     When used in these Requests, “DSI” means DSI Distributing, Inc. d.b.a. DSI
 Systems, including any subsidiaries or affiliated enterprises, and its officers, directors and
 employees.
          3.     When used in these Requests, “you” or “your” (or synonyms thereof) means
 Intellectual Jewels of Tera Communication, LLC, including any subsidiaries or affiliated
 enterprises, and its officers, directors and employees.
                                             REQUESTS
          Request No. 1: All documents reflecting any call (including attempted call) made by
 you or any call center vendor of yours for the Defendant or DSI, or to generate leads for
 Defendant or DSI (even if Defendant or DSI was not the exclusive buyer or beneficiary of said
 leads), or that could have generated a lead for the Defendant or DSI, since January 1, 2016. A
 complete answer will include at least the following:




 336354
Case 2:19-cv-00568-DBB-CMR Document 34-2 Filed 11/11/19 PageID.209 Page 5 of 7




            a. Identifying information for the person you were trying to reach (e.g., name,
                business name, address, email, phone number);
            b. Information for the calls themselves, including the phone number called, the date
                and time of the call and the result of the call (e.g., no answer, message left, “spoke
                with John Doe and updated business data,” etc.);
            c. All responses to the call, whether by live voice, IVR, SMS or otherwise; and
            d. Any documents showing the prior express consent of the called party to be called.
        Request No. 2: Documents that identify any recorded message (including but not limited
 to the audio files of any such messages), the dialing mode or option the dialing system was in
 when it made each of the calls identified in response to Request No. 1.
        Request No. 3: All documents and communications reflecting your process for obtaining
 phone numbers to (1) sell to Defendant or DSI or (2) call in order to transfer a call, lead or
 prospect to Defendant or DSI.
        Request No. 4: To the extent you claim that your company obtained permission for
 automated calls concerning Defendant or DSI, produce all documents that identify:
                A.      Any signed writings evidencing that permission;
                B.      As it relates to any website visits that you assert are being used in place of
 signed writings:
                        i.      All documents that evidence a clear and conspicuous statement
                        that informed consumers of their right to withdraw their consent to receive
                        telemarketing calls;
                        ii.     All documents that evidence a clear and conspicuous statement
                        that informed consumers of the procedures they must use to withdraw
                        consent, and the procedures they may use to update their contact
                        information that was used as a basis for any alleged consent to make
                        telemarketing calls to them.




                                                   2
Case 2:19-cv-00568-DBB-CMR Document 34-2 Filed 11/11/19 PageID.210 Page 6 of 7




        Request No. 5: To the extent you claim that your company obtained permission for
 automated calls concerning Defendant or DSI via websites:
                A.      Produce documents that identify those website(s) and the specific page(s)
 on those website(s) that you claim constitute consent or permission.
                B.      For any website identified in response to the prior request, produce all
 access, server and error logs and security and fraud alerts during the period you claim visits to
 that website constituted consent or permission to contact any putative class member with
 telemarketing calls.
                C.      For any website identified in response to the prior request, produce all
 architectural diagrams, wireframes and application mockups.
                D.      Produce all documents that identify the affiliate(s) compensated directly or
 indirectly by you for each purportedly consenting consumer.
                E.      Produce all documents that identify the referring URL from which each
 purportedly consenting consumer came to your website.
                F.      Produce all documents that identify any vendor or company used for any
 website responsive to these requests that is used by that website or its owner or operator for
 visitor traffic reporting. This includes but is not limited to any SEO or internet marketing
 consultants.
                D.      Produce all documents that identify the bandwidth usage for any website
 responsive to these requests during the during the period you claim visits to or actions on that
 website constituted consent or permission to contact any putative class member with
 telemarketing calls.
                E.      Produce documents that identify the website host(s) for any website
 responsive any of the foregoing and the dates each host was active for each respective website.
                F.      If any documents responsive to the requests in this Schedule A are in the
 hands of third parties, produce documents that identify those third parties
        Request No. 6: All documents relating to the plaintiffs in this case, or either of them.




                                                  3
Case 2:19-cv-00568-DBB-CMR Document 34-2 Filed 11/11/19 PageID.211 Page 7 of 7




        Request No. 7: All internal communications, including emails, slideshows, word
 processing documents, text messages, calendar entries, meeting notes, voicemails and Skype
 logs, concerning DSI.
        Request No. 8: Communications with any third party concerning the litigation captioned
 on the subpoena.




                                               4
